Conviction is for keeping a bawdy house.
A motion is made by the State to dismiss the appeal for the reason that the recognizance is incomplete in failing to show that the parties thereto bound themselves to abide the judgment of the Court of Criminal Appeals "in this case." The recognizance found in the record omits the essential concluding words in the recognizance, that is, it omits the words "in this case." The same point has been passed on on many occasions. Cryer v. State, 36 Tex.Crim. Rep.; and other cases listed in Branch's Ann. Texas Penal Code, Sec. 620.
The motion to dismiss the appeal is sustained.
Dismissed.
                         June 21, 1922.